                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

RAYVON L. BOATMAN,

               Plaintiff,

v.                                                Case No.: 2:18-cv-750-FtM-99MRM

DOROTHY RIDDLE, ANGELA
BARRETO, GEORGE F.
NARYSHKIN, THE DEPARTMENT
OF CHILDREN AND FAMILY
SERVICE, DIRECTORS, THE GEO
GROUP, DONALD SAWYER,
REBECCA JACKSON and KATJA
HAASE,

              Defendants.
                                          /

                                OPINION AND ORDER1

       Before the Court is Plaintiff Rayvon Boatman’s Limited Motion for Clarification of

the Record Only (Doc. 11), to which there is no opposition. Boatman, a civil detainee,

sues for deliberate indifference to his dental health. The Court construes Boatman’s

motion to mean he wants to consolidate this case with his other federal case and to

replead his case as against Defendants Dorothy Riddle, Angela Barreto, and George F.

Naryshkin. The Court starts with consolidation.



1
 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink stops working or directs the user to some other site does
not affect the opinion of the Court.
       Boatman moves to consolidate this case with his other lawsuit before the

undersigned: Boatman v Sawyer, No. 2:18-cv-418-FtM-38MRM. Federal Rule of Civil

Procedure 42 says, “[i]f actions before the court involve a common question of law or fact,

the court may . . . consolidate the actions.” Fed. R. Civ. P. 42(a). In determining

consolidation under this rule, the court must assess:

              [W]hether the specific risks of prejudice and possible
              confusion are overborne by the risk of inconsistent
              adjudications of common factual and legal issues, the burden
              on parties, witnesses and available judicial resources posed
              by multiple lawsuits, the length of time required to conclude
              multiple suits as against a single one, and the relative
              expense to all concerned of the single-trial, multiple-trial
              alternatives.

NuFix, Inc. v. Minsurg Corp., No. 8:10-CV-2315-T-33AFP, 2011 WL 589531, at *1 (M.D.

Fla. Feb. 10, 2011). A court’s decision to consolidate similar cases is discretionary. Id.

After considering the above factors and applicable law, the Court will not consolidate

Boatman’s cases. This case concerns deliberate indifference to his medical dental needs

and the other suit concerns due process violations over procedures at the facility where

Boatman resides. Because the two cases are substantially different, the Court denies the

motion to consolidate them.

       Boatman next takes issues with Defendant Dotty Riddle for unclear reasons, and

he may want to dismiss her and others from this suit. As best the Court can tell, Boatman

wants an opportunity to clarify the record on the proper names of some Defendants.

Because of Boatman’s pro se status, and in an abundance of caution, the Court will

dismiss no Defendants, but will grant him leave to file an amended complaint under

Federal Rule of Civil Procedure 15 so he can name only those individuals who he wishes

to sue. If Boatman no longer wishes to pursue this case against Defendants Riddle,




                                            2
Barreto, and Naryshkin then he need not name them in the amended complaint. To be

clear, however, Boatman may not add new defendants or claims in the amended

complaint without leave of Court.

       In filing an amended complaint, Boatman must follow the Federal Rules of Civil

Procedure. Rule 8 requires a plaintiff to make “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This requirement

ensures that a defendant has fair notice of what the claim is and the grounds on which it

rests. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 561-63 (2007). A plaintiff must also

state plausible causes of actions, meaning he must allege “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Id.; Fullman v. Graddick, 739 F.2d 553, 556-7 (11th Cir. 1984) (noting that conclusory and

vague allegations will not state a cause of action for civil rights violations under 42 U.S.C.

§ 1983).

       Boatman may also sue only the defendants responsible for allegedly violating his

constitutional or federal statutory rights. A succinct statement of the specific constitutional

or statutory rights that have been violated is needed in the section titled, “Statement of

Claim.” It cannot merely list constitutional rights without supporting facts and describing

how each defendant is involved in the alleged violation(s). See, e.g., Williams v. Bennett,

689 F.2d 1370, 1380-81 (11th Cir. 1982) (stating “where a plaintiff seeks to impose liability

on one who is not an active participant in the alleged constitutional deprivation, that

plaintiff must allege and establish an affirmative causal connection between the

defendant’s conduct and the constitutional deprivation”). There must also be allegations

on how he has been damaged, harmed, or injured by Defendants’ actions or omissions.




                                              3
      Accordingly, it is now

      ORDERED:

      1. Plaintiff Rayvon Boatman’s Limited Motion for Clarification of the Record Only

          (Doc. 11) is GRANTED in part and DENIED in part.

             a. Boatman’s request to dismiss Defendants Dorothy Riddle, Angela

                 Barreto, and George F. Naryshkin is GRANTED to the extent that he

                 may file an amended complaint consistent with this Order on or before

                 July 30, 2019. Failure to file an amended complaint will cause the

                 Court to dismiss those Defendants without further notice.

             b. Boatman’s request to consolidate this case with Boatman v. Sawyer, No.

                 2:18-cv-418-FtM-38MRM is DENIED.

      2. Defendant Dorothy Riddle’s Motion to Dismiss (Doc. 8) is DENIED as moot.

      DONE and ORDERED in Fort Myers, Florida this 9th day of July 2019.




SA: FTMP-2

Copies: All Parties of Record




                                          4
